t c memo united_states tax_court matthias haller petitioner v commissioner of internal revenue respondent docket no filed date matthias haller pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his tax_year a failure_to_file addition_to_tax pursuant to sec_6651 of dollar_figure and a failure to pay addition_to_tax pursuant to sec_6651 of dollar_figure respondent concedes that petitioner is not liable for the amounts set forth in the notice_of_deficiency and contends that the period of limitations is closed for petitioner’s refund claim petitioner contends that the period of limitations is suspended pursuant to sec_6511 on account of his financial disability and that he is entitled to an overpayment of dollar_figure overpayment respondent concedes that petitioner is entitled to a refund of the overpayment if the period of limitations is suspended pursuant to sec_6511 petitioner concedes that absent a showing of financial disability the period of limitations for refund of the overpayment for his tax_year is closed accordingly we must decide whether petitioner was financially disabled pursuant to sec_6511 findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are so found at the time he filed his petition petitioner resided in ohio 1unless otherwise indicated all section references are to the internal_revenue_code as amended all amounts are rounded to the nearest whole dollar during petitioner and his wife maxine haller mrs haller owned and operated two businesses named restorative solutions l l c restorative solutions and orthocad l l c orthocad restorative solutions and orthocad provided custom wheelchairs to disabled individuals and performed maintenance on them as necessary during their tax_year petitioner and mrs haller paid through withholding dollar_figure in federal income taxes restorative solutions and orthocad were dissolved on date from sometime during until mid-2007 petitioner suffered from stress-induced adrenal failure which affected his memory petitioner’s illness caused him to forget to pay bills and miss appointments however during his illness petitioner would have clear days when he thought he could accomplish 2mrs haller was a signatory to the petition in this proceeding however respondent filed a motion to dismiss mrs haller for lack of jurisdiction because no notice_of_deficiency was issued to her by order dated date mrs haller was dismissed from this proceeding 3restorative solutions and orthocad were limited_liability companies pursuant to the laws of ohio and were formed on date 4at trial petitioner did not present expert testimony regarding the effects of his illness on his physical and mental capacity to carry on his financial affairs however respondent does not refute the fact that petitioner was ill as he described in his testimony rather respondent disputes whether petitioner’s illness was sufficient to toll the period of limitations of sec_6511 pursuant to sec_6511 we therefore accept as true petitioner’s testimony describing his illness and its effects on him anything petitioner’s illness was a result of stress from work and mrs haller’s health problem discussed below from to petitioner was aware of his obligation to file a federal_income_tax return for his tax_year petitioner and mrs haller made several attempts to have their tax_return prepared for them during petitioner and mrs haller hired an accountant to prepare their tax_return however their accountant never finished their return because they could not afford his fee petitioner and mrs haller also contacted the internal_revenue_service irs and investigated pro bono tax preparation services but they were unable to obtain aid in filing their tax_return mrs haller attempted to prepare their return every night for two weeks but did not complete the forms during the period of petitioner’s illness petitioner and mrs haller were physically and financially able to care for their children during to petitioner and mrs haller paid some of their bills and their utilities were never cut off petitioner and mrs haller earned dollar_figure in wage income during and over dollar_figure during during date mrs haller contracted a staph infection before the birth of her first son mrs haller’s illness resulted in a reduced ability to participate in restorative solutions and orthocad during and during petitioner and mrs haller searched for and hired a bankruptcy attorney on date petitioner and mrs haller filed a joint chapter petition in the u s bankruptcy court for the southern district of ohio on date petitioner and mrs haller were granted a discharge by the bankruptcy court as a result of the bankruptcy proceeding petitioner and mrs haller lost their home after petitioner and mrs haller failed to file a federal_income_tax return for their taxable_year respondent prepared a sec_6020 substitute return for on date respondent sent petitioner a notice_of_deficiency in petitioner’s federal_income_tax for his tax_year and additions to tax pursuant to sec_6651 and while petitioner’s case was being considered by respondent petitioner and mrs haller submitted to respondent’s appeals_office a joint form_1040 u s individual_income_tax_return for their tax_year on which they claimed married_filing_jointly status tax_payments of dollar_figure and a tax_refund of dollar_figure on date petitioner provided respondent with copies of two physician’s statements signed by dr timothy kubacki d o one on behalf of petitioner and one on behalf of 5the record is unclear as to whether petitioner and mrs haller submitted their tax_return before or after respondent sent the notice_of_deficiency mrs haller on date petitioner faxed to respondent’s counsel a signed statement dated date which reads with my signature below i confirm that for the period of my impairment no other person was given authorization to act on my behalf concerning financial matters the physician’s statements and petitioner’s signed statement were not attached to petitioner’s federal_income_tax return for his taxable_year opinion the issue we must decide is whether petitioner was financially disabled pursuant to sec_6511 if the period of limitations for refund of the overpayment was suspended on account of petitioner’s financial disability respondent concedes that the overpayment should be allowed sec_6512 grants this court limited jurisdiction to decide overpayments of tax and 6respondent objects to the physician’s statements on the basis of hearsay and lack of authentication see fed r evid c we conclude that the physician’s statements are hearsay and therefore inadmissible for the truth of the matter asserted however we admit the physician’s statements for the limited purpose of showing that petitioner sent the statements to respondent on date see fed r evid moreover even if we were to consider the evidence to which respondent objects we would hold for respondent because we conclude that it is insufficient to establish financial disability pursuant to sec_6511 see infra see also perkins v commissioner tcmemo_2008_261 we need not decide whether the evidence is admissible because we find that it is insufficient to establish that petitioner was financially disabled within the meaning of sec_6511 order the refund of such overpayments to taxpayers sec_6512 provides as follows if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer the amount of any refund which this court may award however is restricted to payments made by the taxpayer pursuant to sec_6512 which provides as follows no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed although not elegant the statutory scheme is straightforward 516_us_235 a ll that matters for the proper application of sec_6512 is that the ‘claim’ contemplated in that section be treated as the only mechanism for determining whether a taxpayer can recover a refund id accordingly the statute defines the limitation relevant to the instant case by incorporating the lookback provisions found in sec_6511 and directs the tax_court to determine the applicable_period by inquiring into the timeliness of a hypothetical claim_for_refund filed ‘on the date of the mailing of the notice_of_deficiency ’ id a taxpayer who seeks a refund in the tax_court does not need to actually file a claim_for_refund with the irs the taxpayer need only show that the tax to be refunded was paid during the applicable look-back period id pincite in other words the taxpayer need only timely file a petition contesting the notice_of_deficiency in the tax_court and prove an overpayment occurred during the applicable lookback period sec_6511 limits the amount of tax to be refunded to two lookback periods if the claim is filed within years from the time the return was filed the taxpayer is entitled to a refund of the portion of the tax paid within the years immediately preceding the filing of the claim plus the period of any extensions of time for filing the return or if the claim is not filed within that 3-year period the taxpayer is entitled to a refund of only that portion of the tax paid during the years immediately preceding the filing of the claim sec 7generally sec_6511 provides the period during which a taxpayer must claim a refund_or_credit for overpaid taxes the taxpayer must file a claim_for_refund within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 b a and b see commissioner v lundy supra pincite petitioner is deemed to have paid on date the taxes that were withheld from him and paid to the irs for his tax_year see sec_6513 respondent sent petitioner a notice_of_deficiency dated date more than years after petitioner’s taxes for his tax_year were deemed paid consequently the applicable lookback period is the years before date the period of limitations therefore closed on date unless it was suspended by sec_6511 sec_6511 provides equitable relief to suspend the period of limitations for taxpayers seeking a refund_or_credit for overpaid taxes sec_6511 provides as follows 8in 516_us_235 the supreme court held that where the taxpayer does not file a return or a claim_for_refund before the commissioner issues a notice_of_deficiency the 2-year lookback period applies measured from the date of the mailing of the notice_of_deficiency shortly after the supreme court decided lundy congress amended sec_6512 to extend the lookback rule to years in a case where the taxpayer fails to file a return or a claim_for_refund before the mailing of a notice_of_deficiency and the letter is mailed on a date during the third year after the due_date with extensions for filing the return of tax taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1037 the amended statute is effective for taxable years ending after date id sec_1282 111_stat_1038 9before the enactment of sec_6511 the supreme court held that although a taxpayer’s mental_disability might be a valid reason for equitable_tolling the period of limitations could not be equitably tolled because the sec_6511 deadline for filing a refund claim contained no implied ‘equitable tolling’ continued sec_6511 running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability -- in general --in the case of an individual the running of the periods specified in subsections a b and c shall be suspended during any period of such individual’s life that such individual is financially disabled financially disabled -- a in general --for purposes of paragraph an individual is financially disabled if such individual is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form and manner as the secretary may require b exception where individual has guardian etc --an individual shall not be treated as financially disabled during any period that such individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters in order for a taxpayer to qualify as financially disabled pursuant to sec_6511 the physical or mental impairment must be that of the taxpayer not of some third person 120_tc_5 moreover congress clearly continued exception 519_us_347 in response to brockamp congress enacted sec_6511 to allow equitable_tolling in certain cases see h conf rept pincite 1998_3_cb_747 intended that the physical or mental impairment of the taxpayer be substantial id pincite the impairment must be one that is expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months sec_6511 to be eligible the taxpayer must present proof of a qualifying impairment in the form and manner specified by the secretary id the secretary has established that form and manner in revproc_99_21 1999_1_cb_960 see green v commissioner tcmemo_2009_105 according to the revenue_procedure the taxpayer must provide a physician’s written_statement setting forth inter alia a description of the taxpayer’s physical or mental impairment the physician’s medical opinion that the taxpayer’s physical or mental impairment prevented him from managing his financial affairs the physician’s medical opinion that the impairment was or could be expected to result in death or lasted or could be expected to last for a continuous period of not less than months and the specific period during which the taxpayer was prevented by such physical or mental impairment from managing the taxpayer’s financial affairs revproc_99_21 sec_4 additionally the taxpayer must submit a written declaration stating that no person was authorized to act on behalf of the taxpayer in financial matters during the period of financial disability id the physician’s statement and written declaration must be submitted along with the taxpayer’s claim for credit or refund id petitioner contends that he was financially disabled continuously from sometime during through the middle of a period of nearly 4½ years additionally petitioner contends that mrs haller was not able to act on his behalf respondent contends that petitioner’s illness was not continuous that mrs haller was authorized to act on his behalf and that petitioner did not meet the procedural requirements of sec_6511 and revproc_99_21 supra we conclude that petitioner has not shown that he was financially disabled petitioner was able to take care of his financial affairs from to the period of his claimed illnessdollar_figure we accept that petitioner suffered from stress- induced adrenal failure that affected his memory and his ability to run his businesses and perhaps his ability to earn money however during the period of his illness petitioner and mrs haller were physically and financially able to care for their children moreover during petitioner and mrs haller earned dollar_figure in wage income see perkins v commissioner tcmemo_2008_261 taxpayer who earned significant amounts of 10petitioner has not argued that his illness would result in death accordingly we need not address that issue income entered into lease agreements and was predominantly in charge of the household was not financially disabled additionally petitioner testified that he was aware of his obligation to file a federal_income_tax return for his tax_year and that during his illness he would have clear days when he thought he could accomplish anything petitioner also points to a lack of funds and an inability to pay bills on time as evidence of financial disability however during to petitioner and mrs haller paid some of their bills and petitioner’s utilities were never cut off during that period see glover v united_states aftr 2d e d mich taxpayer who could make timely mortgage car and utility bill payments was not financially disabled in any case as stated above a lack of funds may be a symptom of financial disability it is not standing alone proof of financial disability for purposes of sec_6511 similarly petitioner points to the loss of his home in a bankruptcy proceeding as evidence of financial disability while petitioner and mrs haller did lose their house petitioner has failed to show that the bankruptcy was due to other than a lack of funds as opposed to a physical or mental impairment that prevented him from the act of carrying on his financial affairsdollar_figure petitioner’s other actions during the relevant period are also evidence that he was not financially disabled for instance during petitioner and mrs haller were able to hire an accountant to prepare their tax returndollar_figure petitioner and mrs haller also contacted the irs and investigated pro bono tax preparation servicesdollar_figure on the basis of the entire record we hold that petitioner has failed to prove that he was financially disabled ie had a physical or mental impairment that prevented him from carrying on his financial affairs for a continuous period which lasted or was expected to last not less than months as required by sec_6511 because we hold that petitioner has not shown that he was financially disabled for the relevant period we need not decide whether mrs haller was authorized to act on petitioner’s behalf see sec_6511 11during petitioner and mrs haller filed a voluntary petition in bankruptcy while bankruptcy also may be a symptom of financial disability we believe that their voluntary bankruptcy petition is evidence of their mental capacity to make decisions about their affairs 12however petitioner and mrs haller’s accountant never finished their return because they could not afford his fee 13petitioner and mrs haller were unable to obtain aid in filing their tax_return as the period of limitations set forth in sec_6511 is not suspended pursuant to sec_6511 petitioner is not entitled to the refund of his overpayment of taxes for his taxable_year see sec_6511 and sec_6512 the court has considered all of the arguments made by the parties and to the extent we have not addressed them herein we consider them unnecessary to reach moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
